Title: From Thomas Jefferson to United States Congress, 13 January 1809
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives 
                        of the United States 
                     
                     Jan. 13. 1809.
                  
                  I now render to Congress the account of the fund established for defraying the contingent expences of government for the year 1808. of the 20,000. D. appropriated for that purpose, 2000. D. were deposited in the hands of the Attorney General of the US. to pay expences incident to the prosecution of Aaron Burr & his accomplices, for treasons & misdemeanors alledged to have been committed by them; 990. D. were paid to the order of Governor Williams on the same account; & the balance of 17,010. Dollars remains in the Treasury unexpended.
                  
                     Th: Jefferson 
                     
                     
               